—Judgment unanimously affirmed. Memorandum: The record supports the suppression court’s determination that defendant knowingly, intelligently and voluntarily waived his Miranda rights before speaking to the police, and thus his motion to suppress his statements was properly denied (see, People v Davis, 55 NY2d 731, 733; People v Huntley, 224 AD2d 987, Iv denied 87 NY2d 1020; People v Hill, 175 AD2d 603). The sentence is neither unduly harsh nor severe. (Appeal from Judgment of Supreme Court, Ontario County, Lament, J. — Robbery, 1st Degree.) Present — Pigott, Jr., P. J., Hayes, Scudder, Kehoe and Balio, JJ.